UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-2009


STARSHA SEWELL,

                  Plaintiff - Appellant,

          v.

PRINCE GEORGE’S COUNTY DEPARTMENT OF SOCIAL SERVICES,

                  Defendant - Appellee.



                               No. 12-2140


STARSHA SEWELL,

                  Plaintiff - Appellant,

          v.

PRINCE GEORGE’S COUNTY DEPARTMENT OF SOCIAL SERVICES,

                  Defendant - Appellee.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt. Deborah K. Chasanow, Chief District
Judge; Alexander Williams, Jr., District Judge. (8:12-cv-02402-
DKC; 8:12-cv-02522-AW)


Submitted:   January 9, 2013                 Decided:   February 1, 2013


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.
No. 12-2009 dismissed; No. 12-2140 affirmed by unpublished per
curiam opinion.


Starsha Sewell, Appellant Pro Se. Stephanie A. Lewis, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              In these consolidated appeals, Starsha Sewell appeals

the district court’s orders remanding her first action (No. 12-

2009) and dismissing her second action (No. 12-2140) for lack of

subject matter jurisdiction.

              No. 12-2009:      With   respect   to    the    district    court’s

order    remanding    Sewell’s    first      action,    we    grant   Appellee’s

motion    to    dismiss   for   lack    of    appellate      jurisdiction.      A

district court’s remand order is generally not reviewable on

appeal or otherwise.         See 28 U.S.C. § 1447(d) (2006).             While an

exception applies for civil rights cases removed pursuant to 28

U.S.C.    §    1443   (2006),    the   exception       requires    the    removal

petitioner to allege: (1) the denial of a right arising under

federal law providing for specific civil rights stated in terms

of racial equality, and (2) that she is denied or cannot enforce

the specific federal rights in the state courts.                      Johnson v.

Miss., 421 U.S. 213, 219 (1975).              Because Sewell relies on 42

U.S.C. § 1983 (2006), a provision of general applicability, she

cannot satisfy the first prong of Johnson. *                 See Ga. v. Rachel,

384 U.S. 780, 792 (1966).         We therefore lack authority to review

the district court’s remand order.

     *
       We also lack jurisdiction to review the remand order
because the plain language of § 1443 provides that removal is
available only to defendants, not plaintiffs.


                                        3
           No. 12-2140:          With respect to the district court’s

order dismissing Sewell’s second action, because Sewell provides

no   argument    in     her   informal     brief         addressing    the     district

court’s   dispositive         holding    that       it    lacked     subject       matter

jurisdiction,     Sewell      has    forfeited       appellate       review     of    the

court’s dismissal order.            See 4th Cir. R. 34(b).                Accordingly,

we affirm the district court’s order.                     We also grant leave to

proceed   in    forma    pauperis,      deny   as    moot      Sewell’s     motion    for

relief from judgment, and deny her motion for default judgment.

We   dispense    with    oral   argument       because        the   facts    and     legal

contentions     are     adequately    presented          in   the   materials      before

this court and argument would not aid the decisional process.



                                                              No. 12-2009 DISMISSED;
                                                                No. 12-2140 AFFIRMED




                                          4